The question decided by the court below and now presented for review is this: Is the inchoate right of dower in a wife concluded by a conveyance, not executed by the wife, in which the husband voluntarily joins with his cotenants to convey the jointly owned real estate "in lieu of a partition or sale for division" of such real estate? The question was answered in the affirmative, 10 years ago, by this court in McLeod v. McLeod,169 Ala. 654, 661, 53 So. 834; and this decision has been since cited, without questioning, in O'Neal v. Cooper, 191 Ala. 182,186, 67 So. 689, and Cooper v. Cloud, 194 Ala. 449,454, 69 So. 928. It was soundly said in McLeod v. McLeod that it is "immaterial whether the partition be effected by the voluntary acts and deeds of all the parties, or whether it be judicially determined at the suit of any one or more of the parties. The result and right of the widow to dower is the same in either case. It is not the judicial proceeding that cuts off the right to dower in land so partitioned or sold for that purpose; nor does such proceeding confer the right to the husband's share so partitioned or sold. It is the fact that the dower right of the widow in such case is subsequent and subservient to the prior and paramount right to partition and to sell for that purpose." This decision, in the particular indicated, has become a rule of property, and should not now, 10 years after its deliverance, be disturbed. A reading of the opinion in the McLeod Case discloses that the quoted declaration was not dicta. The concrete question there presented required a pronouncement comprehending the doctrine declared in the quoted feature of the opinion — a doctrine that is applicable to the cause at bar. The reason why a dower right is so concluded, though the wife does not join in the conveyance, is that it is subordinate to the superior right of partition or of sale for division; and the efficacy of this superior right, inhering in the relation, and attaching to the subject of the joint tenancy, is not in the least dependent upon the mere means by which the superior right is effected.
Independent, however, of the pronouncement quoted from McLeod v. McLeod, supra, *Page 400 
Code, § 3817, expressly confirms the correctness of the view indicated. That section provides:
"A sale or partition of land of joint owners or tenants in common shall bar the right of dower or curtesy of the wife or husband of the joint owners or tenants in common to the lands sold or partitioned."
In my opinion, there is no warrant for restricting this statute to judicial sales or judicial partitions. The terms of the statute are without any limitation or suggestion of limitation of that character. Partitions or sales of jointly owned property by agreement or act of the joint owners is within the purview and contemplation of the statute. The statute is not assigned to the chapter of the Code devoted to Partition and Sales for Division. It is placed in the chapter on Dower. Its design was and its effect is to subject both dower and the husband's curtesy to the bar declared. If the lawmakers had intended to accord this statute an effect to restrict its operation to judicial partitions or judicial sales for division, it would have been assigned to the feature of the Code governing that subject, rather than, as was done, to the feature of the Code that dealt with the right of dower itself. Furthermore, since Chaney v. Chaney, 38 Ala. 35, was decided in 1861 a judicial sale (even where, as there, the husband died before sale under decree entered in his lifetime) operated to conclude the dower right in the property in which the husband was a coparcener. Hence, to now read section 3817 as restricted to judicial sales is to relegate it to the class of statutes that merely codify the law established by decisions. I can see no justification for such a denial to the statute of any practical effect.